Citation Nr: 1535779	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability prior to February 15, 2012, and in excess of 20 percent as of February 15, 2012.

2.  Entitlement to an initial compensable rating for bilateral shin splints. 

3.  Entitlement to an initial compensable rating for right hallux valgus.

4.  Entitlement to an initial compensable rating for left hallux valgus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claim has been transferred to the RO in Winston-Salem, North Carolina.

This appeal was previously before the Board in In April 2014 and November 2014, at which time it was remanded.  It is now returned to the Board.

A January 2015 rating decision increased the rating for the lumbar spine disability to 20 percent, effective February 15, 2012.  That increase does not constitute a full grant of the benefit sought.  Therefore, the claim for an increased rating for a lumbar spine disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a knee disability has been raised by the record in May 2009 and February 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to February 15, 2012, the Veteran's low back disability was manifested by painful motion and flexion to 90 degrees, limited by pain, fatigue, weakness, lack of endurance, and pain after repetitive use.

2.  From February 15, 2012, the Veteran's low back disability was manifested by flexion to 60 degrees at worst.  It was not productive of any incapacitating episodes.  Ankylosis was not shown. 

3.  The Veteran does not have shin splits, nor does any impairment of the tibia and fibula more nearly approximate slight knee or ankle disability; nor is there arthritis established by x-ray findings.

4.  The Veteran's right hallux valgus is not severe nor does it more nearly approximate amputation of the great toe; nor has the right toe been operated on with resection of the metatarsal head.

5.  The Veteran's left hallux valgus is not severe nor does it more nearly approximate amputation of the great toe; nor has the left toe been operated on with resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a low back disability prior to February 12, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability as of February 12, 202, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an initial compensable rating for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5022, 5262 (2014).

4.  The criteria for an initial compensable rating for right hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2014).

5.  The criteria for an initial compensable rating for foot hallux valgus have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran acknowledged and responded to the Benefits Delivery at Discharge Program notice letter in January 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2014).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry should also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in February 2007, the Veteran denied stiffness and weakness.  He reported pain occurring three times a week lasting for one day.  The reported pain was localized and aching elicited by physical activity and relieved by rest and medication.  He indicated that he was unable to perform gardening activities and use a push lawn mower.  The examiner noted the Veteran's posture was within normal limits, with a normal gait and no assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness of the spine was noted.  Straight leg raise testing was negative.  There was no an ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees with pain.  The examiner noted the joint function of the spine was additionally limited with pain, fatigue, weakness, lack of endurance, and pain after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance and normal curvature.  Neurological examination of the lower extremities was normal. 

A review of VA treatment records shows the Veteran receives treatment for a low back disability.  At a January 2012 VA treatment visit, it was noted the Veteran was able to flex, there were no spasms noted, but there was mild tenderness over the lumbar paraspinal.  In February 2012, it was noted the Veteran's range of motion was limited 30 percent in flexion and his extension was within full limits, but was painful at end of ranges.  In March 2012 the Veteran had full range of motion.  In April 2012, it was noted that palpation of the back in the right thoracic area was tender to touch.  In March 2013, it was noted that palpation of the back in the right lumbar/thoracic area was tender to touch, the clinician palpated an enlarged area of muscle with noted spasms and the Veteran jumped and unable to tolerate palpation in that area.  A June 2013 record noted an incidental finding of arthritis. 

On VA examination in May 2014, the Veteran reported flare-ups every two to three months lasting about two days and aggravated with bending, certain ranges of motion, picking up the weight of grandchildren, and alleviated by heat, medication, and rest.  Range of motion was flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, all with pain, and right lateral rotation to 30 degrees and left lateral rotation to 30 degrees.  There was no additional limitation in range of motion on repetitive motion testing.  Additional functional loss was noted as less movement than normal and pain on movement.  The examiner noted localized tenderness, but there was no pain radiation.  There were no muscle spasms resulting in abnormal gait or spinal contour.  Muscle strength testing and reflex examination were normal.  Straight leg testing was negative.  There was no evidence of radiculopathy or radicular pain.  There was no ankylosis or neurological abnormalities.  There was no intervertebral disc syndrome.  There was no x-ray evidence of arthritis of the thoracolumbar spine based on a May 2014 x-ray.  The Veteran reported regular use of a brace, but did not bring it to the examination.  There was no functional impairment such that no effective function remained other than that which would be equally served by an amputation with prosthesis.

In a February 2015 letter, the Veteran reported continuous back spasm, use of a back support and medication, and difficulty standing for a long period of time without pain in the lower back. 

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent prior to February 12, 2012, for a low back disability.  To warrant a 20 percent rating, there must be evidence of limitation of flexion 30 degrees, but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2014).  

The Board finds that the evidence is against a finding that the Veteran had thoracolumbar spine flexion limited to less than 60 degrees or that the thoracolumbar spine combined range of motion was limited to less than 120 degrees prior to February 12, 2012.  The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Although there is full range of motion of the lumbar spine for this period, the Veteran's lumbar spine is shown to have become actually painful after repetitive use.  There is evidence that the Veteran experiences pain, fatigue, weakness, lack of endurance, and additional limitation due to pain on repetition.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the minimum compensable rating of 10 percent should be assigned for the back disability during this period, but not higher, which is warranted also due to and considers additional limitation of function due to pain and other factors.  Further, there was no evidence that he had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment for the thoracolumbar spine.  Therefore, the Board finds that a rating in excess of 10 percent prior to February 12, 2012, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent as of February 12, 2012.  To warrant a 40 percent rating, there must be evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2014).  In fact, during this period, the Veteran's flexion was noted to be limited by 30 percent in flexion on examination in February 2012 during VA treatment, which was the basis for the increased rating.  Normal range of motion of the lumbar spine is to 90 degrees of flexion.  38 C.F.R. § 4.71a, Plate V (2014).  Therefore, a 30 percent reduction in range of motion does not indicate limitation to 30 degrees or less, or ankylosis.  Further, there was no evidence of ankylosis or any limitation of motion that reasonable approximates ankylosis.  While the Veteran's VA treatment records and statements contain notations of back pain treated with pain reliever, the Veteran has provided no evidence or reports from a private or VA clinician that suggest that the severity of symptomatology demonstrated on the VA examinations was inaccurate.  He has also not alleged that he had any functional limitation not already contemplated.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran reported muscle spasm and demonstrated functional limitations, there is no indication that any functional limitation resulted in additional disability not already compensated.  Therefore, the Board finds that a rating in excess of 20 percent as of February 12, 2012, is not warranted.  That rating considers additional loss of function due to pain and other factors and the evidence does not show that additional loss of function due to pain or other factors causes limitation of flexion to 30 degrees or ankylosis, such that any higher rating would be warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2014).

Consideration has been given to assigning a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  While the Veteran has a reported flare-ups of pain, he has not reported physician-prescribed bed rest nor is there a diagnosis of intervertebral disc syndrome.

Consideration has been given to assigning a separate rating for neurological abnormalities related to the low back disability.  However, the Board notes that neurological abnormalities have not been found on examination or treatment.  The Veteran denies any neurological abnormalities related to the spine.  Therefore, a separate rating for the neurological manifestations of the Veteran's lumbar spine disability is not warranted.  

Staged ratings have been assigned for the period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  At no time during the periods in question has the disability warranted a higher schedular rating that those assigned.

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  

In this case, the rating criteria for the low back disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected disabilities, that would make the schedular criteria inadequate.

In the case at hand, the record shows that the manifestations of the low back disability, to include his reports of back spasms and use of a back support, are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the low back disability is in excess of that contemplated by the assigned rating, even when considering the combined effects of other service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalization or that the lumbar spine disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that a rating in excess of 10 percent prior to February 12, 2012, and a rating in excess of 20 percent as of February 12, 2012, are not warranted.  The Board finds that the preponderance of the evidence is against the claim and the claim for increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

Bilateral Shin Splints Disability

The Veteran's bilateral shin splints are rated under Diagnostic Code 5022 (periostitis) with a 0 percent rating, effective June 1, 2007.  The rating schedule indicates the diseases under diagnostic codes 5012 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5003, degenerative hypertrophic arthritis or osteoarthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved if the limitation of range of motion is compensable.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Ratings based on arthritis will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a (2014).

On VA examination in February 2007, prior to separation from service, the Veteran reported pain occurring two times a week lasting for one day.  He indicated the pain traveled to the knees and was relieved by rest and medication.  Examination of the tibia and fibula revealed shin tenderness.  X-rays of the bilateral tibia and fibula were normal.  The examiner diagnosed bilateral shin splints, based on pain.  There was no knee instability.  Range of motion testing of the knee revealed flexion to 140 degrees and extension to 0 degrees.  There was no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding movement, for the knees or ankles.  There was no additional limitation following repetitive motion testing.  Range of motion testing of the ankles revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.

On May 2014V A examination, the Veteran denied having shin splints.  He reported flare-ups of knee pain.  Range of motion testing of the knees revealed flexion to 135 degrees and extension to 0 degrees.  There was no additional limitation following repetitive motion testing.  The Veteran indicated that he was seen during service for shin splints, but had not had any problem since that time. 

The Board finds that the Veteran is not entitled to an initial compensable rating for bilateral shin splints.  The Board notes that the evidence of record is against a finding that the Veteran had limitation for the tibia and fibula to warrant a compensable rating under Diagnostic Code 5262.  There is no medical or lay evidence to show an impairment that more nearly approximates malunion of the tibia and fibula with slight knee or ankle disability.  In fact, on examination in May 2014, the Veteran denied having shin splits after discharge.  At most, 5 degrees of limitation of knee flexion was shown on one examination (135 degrees rather than 140 degrees).  The Board finds that constitutes less than slight disability of the knee and is not shown to be related to the service-connected shin splint disability.  Moreover, there is no X-ray evidence of hypertrophic arthritis or osteoarthritis to warrant a compensable rating under Diagnostic Code 5003.  Therefore the Board finds that an initial compensable rating is not warranted for the bilateral shin splint disability. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  In this case, the Veteran denies any post-service manifestations of shin splints.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.  No marked interference with employment or frequent hospitalization is shown.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for a bilateral shin splints disability.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Hallux Valgus Disabilities

The Veteran's right and left hallux valgus disabilities are rated under Diagnostic Code 5280 for unilateral hallux valgus, with 0 percent ratings, effective June 1, 2007.

Under Diagnostic Code 5280, a 10 percent rating is warranted for unilateral hallux valgus resulting in operation with resection of the metatarsal head; or severe symptoms of unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).

Other diagnostic codes relating to the feet are Diagnostic Code 5276 (flatfoot, acquired), Diagnostic Code 5277 (bilateral weak foot), Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones), and Diagnostic Code 5284 (other foot injuries).  Those conditions are not shown on examination or are not related to active service or service-connected and the Board finds that the application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).  Because hallux valgus is a name disability, the Board finds that Diagnostic Code 5284 does not apply.  Because hallux valgus has a specific diagnostic code, it is not an "other foot injury" within the meaning of the rating schedule.

On VA examination in February 2007, evaluation of the feet showed findings of bilateral hallux valgus.  The Veteran had a normal gait and examination showed no limited or painful motion of either foot.

On VA examination in May 2014, the Veteran denied any specific problems with his feet, to include bunions.  The examiner indicated the Veteran had no symptoms related to hallux valgus.  X-ray findings revealed no evidence of acute bony abnormality or appreciable degenerative changes of either foot.  The examiner indicated that the disability of the right and left foot was mild.  It was not moderate, moderately-severe, or severe, nor was there disability equivalent to amputation of the great toes.  Neither toe had been operated, nor was there any resection of the metatarsal head.  The examiner indicated that the Veteran did not have hallux valgus.  

The Board finds that the Veteran is not entitled to an initial compensable rating for a left or right hallux valgus disability.  The Board notes that there is no evidence of record that the Veteran had resection of metatarsal head or that he had severe symptoms equivalent to amputation of the great toe.  In fact, on examination in May 2014, the examiner indicated that there was no hallux valgus and the Veteran denied any problems with the feet.  That examiner found that there was no surgery.  A previous examiner found no disability equivalent to amputation of the great toe.  Therefore, the Board finds that an initial compensable rating for is not warranted for left or right hallux valgus disability.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).  In addition, the Board finds that the disability has not been shown to result in moderate injury of either foot.  The most recent examiner specifically found that moderate disability of the foot was not shown and characterized the disabilities as mild and found no symptoms due to hallux valgus.

Staged Rating Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the left hallux valgus and right hallux valgus disabilities.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).

In this case, the rating criteria for the hallux valgus reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected hallux valgus disabilities, that would make the schedular criteria inadequate.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated, observed, or reported symptomology.  In addition, the evidence does not show frequent hospitalization or that the hallux valgus caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 15, 2012, and a rating in excess of 20 percent as of February 15, 2012, for a low back disability is denied.

Entitlement to an initial compensable rating for bilateral shin splints is denied.

Entitlement to an initial compensable rating for right hallux valgus is denied.

Entitlement to an initial compensable rating for left hallux valgus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


